 434DECISIONS; OF NATIONAL LABOR "RELATIONS- BOARDUpon the basis of the foregoing findings of fact, and upon the entire record in -the case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Hearst Publishing Company, Inc. (Los Angeles Examiner Division), Los.Angeles, California, is engaged, and at all times material herein was engaged, incommerce within the meaning of Section 2_ (6) and (7) of the Act.2.Los Angeles Newspaper Guild, affiliated with Congress of Industrial Organiza-tions, and Association of Classified Advertising Employees of the Los Angeles Ex-aminer, unaffiliated, are labor organizations within the meaning of Section 2 (5) ofthe Act.3.The allegations of the complaint, as amended, that Respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (a) (1),(2), and (3) of the Act have not been sustained by substantial evidence.[Recommendations omitted from publication.]T. H. Burns and R. H. Gillespie d/b/a Burns and GillespieandAmalgamatedMeatCutters and Butcher Workmenof NorthAmerica, A.F.L.Case No. 39-CA-215. July 29,1955SUPPLEMENTAL DECISIONOn December 19, 1952, the National Labor Relations Board, hereincalled the Board, issued its Decision and Order in this case;" in whichit found that T. H. Burns and R. H. Gillespie, d/b/a Burns and Gil-lespie, herein called the Respondents, had engaged in and were en-gaging in certain unfair labor practices affecting commerce andordered them to cease and desist therefrom and take certain affirmativeremedial action designed to effectuate the policies of the Act.The Board thereafter petitioned the United States Court of Appealsfor the Eighth Circuit to enforce its order against the Respondents.In an opinion handed down on October 29,1953 z and a decree enteredon November 25, 1953, pursuant thereto, the court denied enforcementof the Board's Order upon the ground that the Trial Examiner haderroneously excluded competent and material evidence, but grantedthe Board authority "to open the proceedings for further evidence anda new order, if so advised."On March 30, 1954, the Board issued its Order reopening the recordfor the purpose of receiving and considering the excluded evidence.On January 10, 1955, a further hearing was held before Trial Ex-aminer George Downing, replacing Trial Examiner Stephen S. Bean,who had presided at the original hearing and who, on November 11,1954, had disqualified himself.On February 25,1955, Trial ExaminerGeorge Downing issued his Supplemental Intermediate Report, in=101 NLRB 1181.2207 F. 2d 434, 437.113 NLRB No. 45. 'BURNS AND.GILLESPIE435which he found that the additional evidence received required` nochange in the Board's Decision and Order, and recommended that theBoard reaffirm it without modification, as set forth in the copy of.theSupplemental Intermediate Report attached hereto.Thereafter, theRespondents filed exceptions to the Supplemental Intermediate Re-port and a supporting brief. The General Counsel also filed a replybrief.Tte Board has reviewed the rulings made by the Trial Examiner atthe reopened hearing and finds that no prejudicial error was com-initted.The rulings are hereby -affirmed.The Board has consideredthe Supplemental Intermediate Report, the Respondents' exceptionsand brief, the General Counsel's reply brief, and the entire record inthe case (including the original record), and hereby adopts the find-ings, conclusions, and recommendations of Trial Examiner Downingwith the following additions and modifications :1.We agree with the Trial Examiner that the new evidence, evalu-ated in conjunction with the relevant evidence in the previous record,failed to establish the Respondents' defense that the applicants did notmake bona fide applications for work at the Respondents' plant.Asstated in the Supplemental Intermediate Report, the additional evi-dence does not refute the testimony of the applicants as to their needand genuine desire for work, or their denials under strenuous cross-examination that they had been-coached by, or had received instruc-tions from, Union Representative Gilker as to how to present them-selves' for work.Clearly, the record does not support a claim of badfaith. SAt both the original and reopened hearings, the Respondentsfailed to elicit any evidence to prove that the applicants were aware of,or had knowingly participated in, any scheme to entrap the Respond-ents into a violation of the Act, or that they would not have acceptedwork if tenderedtothem.The new evidence only shows that duringthe course of the settlement conference Union Agent Gilker made cer-tain representations which were false and reflected on his judgmentand tactics.Even if the job applicants, who were unemployed at thetime they requested employment, had reason to know or suspect thatthe Respondents had a discriminatory hiring policy, such knowledgewould not render their request for workmala fidewhere all the evi-dence indicates that they would have accepted work if it had beentendered'Although Gilker's admissions at-the settlement conference,and other factors emphasized by our dissenting colleagues, may sug-gest improbabilities in the testimony of witnesses on both sides of thedecisiveissues,resulting in a close fact question, there is ample evi-dence to support the Trial Examiner's credibility findings.We can8 CompareHollywood Ranch Market,93 NLRB 1147.'Ewinerton& WalbergCo., 94 NLRB 1079,enfd.202 F. 2d 511,515 (C. A. 9). 436DECISIONSOF NATIONALLABOR RELATIONS BOARDsee no justificationfor overturninghis conclusions and recommenda-tions.2.The Respondents contend for the first time in their brief thatTrial Examiner Bean "evidentally disqualified himselffor personalprejudice" while presiding at the original hearing, and because of theresulting unreliability of the previous record it was.improper for TrialExaminer Downing to adopt the previous credibility findings. Theyargue that it was therefore mandatory to retry the entire'good4faithissue.The record reveals that on March 30, 1954, the Board issueditsOrder to the Regional Director reopening the proceedings for thepurpose of receiving the excluded evidence.On November 1, 1954,without stating any reasons for his action, Trial Examiner Bean with-drew from the case in accordance with Section 7 (a) of the Adminis-trative Procedure Act,' herein called the A. P. A., and Section 102.37of the Board's Rules and Regulations, Series 6, as amended.On thesame date, the Chief Trial Examiner assigned Trial Examiner Down-ing to serve in place of Trial Examiner Bean, and on November 2,1954, the Board notified all parties in interest of the substitution.The Respondents did not object to this Board action until after theSupplemental Intermediate Report had issued.Thus, having failedto take timely action, although afforded an opportunity to do so, theRespondents in effect waived any right, they might have had to objectto the substitution of Trial Examiners.6Neither the A. P. A. northe Board's Rules and Regulations require the TrialExaminer to givehis reasons for disqualifying himself.'As the Respondents did notfile a timely. "affidavit of personal bias or disqualification"againstTrial Examiner Bean and as there is no evidenceof bias inthe record,we find, contrary to the Respondents, that his withdrawal from theproceedings is not an admission of bias.3.Our dissenting colleagues argue that the Respondentswere en-titled to a trialde novoso that a single Trial Examiner could hearand observe the applicants testify, consider their testimony in the con-text of Gilker's statements made at the settlementconference, andreevaluate the total evidence before resolving the critical credibilityissue of their good-faith endeavor to secure employment with the Re-spondents. In view of the limited scope of the remandand the natureof the evidence adduced at the reopened hearing, contraryto our dis-senting colleagues, we do not believe there were any credibility issuesSection 7 (a) of the A. P A. states in part : TrialExaminers"may at any time with-draw if theydeem themselves disqualified and, upon the filing of a proper affidavit of per-sonal bias or disqualification against them,the agencyis required to determine the mat-ter as a partof the recordand decision in the case."Cf.DixieShirt Company,Inc.,79 NLRB 127.7 The Attorney-General's Manual on the Administrative ProcedureAct, 1947,p. 73, indiscussing Section 7(a) states that this provision permits any presiding officer to with-draw from a proceeding if he considers himself disqualified,for example,as being relatedto a party. BURNS AND GILLESPIE437to resolve between the applicants and the witnesses at theresumed-hearing, and therefore it was unnecessary for Trial Examiner, Down-;ing to hear the job applicants testify and observe their demeanor.Moreover, the Trial Examiner did not narrow the scope of the re-opened hearing when receiving the additional evidence, and the Re-spondents who had the burden of rebutting theprima facieshowing-of -discrimination did not recall the applicants for furtherexamina-tion.Under the circumstances,;particularly. our reading of the court'sremand order, we do not believe that -a -trialde novowas obligatory.InN. L. R. B. v. Donnelly Garment Co.'the Supreme Court of the-United States held that, after a remand order issues, the Board has.thediscretionto determine whether a new hearing is required in order-to reevaluate the total evidence, and whether the new evidence shouldbe heard before the original Trial Examiner. In addition to this,judicial sanction, the literal language of Section 5 (c) and 8 (a) of the-A. P. A. affirmatively approves such substitutions without making a,hearingde novomandatory.'4.The Respondents further except to the Trial Examiner's denial.of their motion to dismiss the complaint because of the undue delay-in reopening the hearing after the court's remand order.As there isno substantial basis for believing that the Board's powers were in any-way impaired by the protracted litigation of this case, and as the doc-trine of lathes is generally inapplicable to Board proceedings, we findthe Respondents' contention without merit.10Accordingly, the motion,to dismiss is hereby denied.For the foregoing reasons, and also for the further reasons set forth.in the Supplemental Intermediate Report, we conclude, as did the TrialExaminer, that the additional evidence received pursuant to the order-of remand neither requires nor justifies any change in the Decision.and Order issued in this case.Accordingly, we hereby affirm that,Decision and Order without modification.CHAIRMAN FARMERand MEMBER RODGERS,dissenting :-We do not agree with the majority's decision.The issue before the Board is whether the applicants who wererefused employment were in good faith attempting to secure positions:from the Respondents or were attempting to entrap them into com-833017, S.219(1947).9 Section 5 (c) provides:"The same officers who preside at the reception of evidence -pursuant to section 7 make the recommended decision or initial decision required by sec-tion8 except where suchoftcersbecome unavailable to the agency"[Emphasis supplied ],National Electric Products Corporation,80 NLRB 995.Section 8(a) of the A. P.A. provides that where the presiding officer at a hearing be-comes unavailable as by-illness or leaving the.agency, the agency ^ may direct anotherhearing officer to make an initial or recommended decision,or it may issue a tentative-decision,or it may order a rehearing10Eagle-Picher MiningofSmeiting;Co. v. N. L. R. B.,119 F 2d 903(C. A. 8), enfg. 16;NLRB 727. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDmitting violations of the Act.At the original hearing, Trial Examiner Bean rejected the Respondents' offer to prove, in connectionwith this issue, that Union Agent Gilker had said, during a confer-ence, that he had sent the applicants to Burns in order to make out aviolation against the Respondents. In its brief to the circuit court,the Board argued that this error was harmless and should be ignored"'for the credited testimony which was received, and the surroundingcircumstances which corroborated it, were too cogent in character tobe overborne by the rejected evidence"; and that, this being so, anyerror in the excluded or the rejected evidence was not prejudicial. Thecourt rejected this argument and held that the Respondents weredenied due process because the rejected evidence was "competent andmaterial and should have been received and considered." The courttherefore denied the Board's petition for enforcement, but it grantedauthority to the Board to open the proceedings for further evidenceand a new order, if as advised.The reopened hearing was held not before Trial Examiner Bean,who presided at the first hearing, but before Trial Examiner Downing.Trial Examiner Downing found that Gilker had said at a settlementconference held about January 18, 1952, that he was not particularlyinterested in the unfair labor practice charges filed, that what hewanted was a collective-bargaining contract, and that when the Re-spondents' attorney expressed doubt as to the soundness of the Union'sunfair labor practice case, Gilker replied : "Well, we have got a vio-lation against the Company.... I sent the witnesses down thereand I know how to get a violation...."Gilker's statements at the settlement conference, as found by theTrial Examiner, obviously require a reappraisal of the bona fides ofthe applications for employment.The fact that all the applicantsapplied to Burns for employment, and not to Gillespie; the fact thatthe applicants were not unemployed, but were rather strikers whoultimately returned to work for another employer; the fact thatcharges against the Respondents were filed on behalf of the Unionwhich was using these charges to exact a bargaining agreement fromthe Respondents; and the fact that the Trial Examiner found thatGilker, the international representative of the Union, stated he hadsent the applicants down to Burns and knew how to make out anunfair labor practice violation against an employer-all create adoubt as to the applicants' good faith in seeking employment.Theonly person who was in a position to make a reappraisal of theirgood faith without retrying the casede novowas Trial ExaminerBean who had heard the applicants testify and was therefore in aposition to redetermine their credibility in view of the Gilker state-ments.Trial Examiner Downing did not make the required reap- ,BURNS AND GILLESPIE439praisal, not having seen or heard the applicants who did not testifyat the reopened hearing.Actually, Trial Examiner Downing disposedof the new, evidence by finding it "false" in the light of credibilityresolutions previously made by Trial Examiner Bean on the basis ofevidence which the' court of appeals held to be incomplete. In other`words, instead of reweighing the testimony of the job applicantstogether with Gilker's statements at the settlement conference to rede-termine the bona fides of the applicants, Trial Examiner Downingused Examiner Bean's credibility findings to brand as false represen=tations made by Gilker, the applicants' own representative and a mem-ber of the bar.Yet there is nothing so improbable in Gilker's creditedstatements as to justify characterizing them as false.Nor did TrialExaminer Downing from his observation of Gilker find him generallyunworthy of belief.The very fact that Gilker's statements wereagainst the interest of the people he represented would seem, on thecontrary, to lend support to their acceptance as trustworthy.What we have said is sufficient to indicate that in our opinion theprocedure followed and the decision reached by the majority is not incompliance with the spirit or the requirements of the court of appealsdecision.We are compelled to the conclusion that the majority hasmerely reiterated its former position that the evidence held to be "mate-rial and competent" by the court and which goes to the heart ofthe case is of no consequence.We believe that proper weight could begiven to the. Gilker statements only by a Trial Examiner who hadheard all the witnesses, including Gilker and the applicants for em=ployment.We would therefore reject Trial Examiner Downing's,report and remand thecaseto a new Trial Examiner for a hearingde novo.SUPPLEMENTAL INTERMEDIATE REPORTOn December19, 1952,the Board issued a Decision and Order in the above-entitledproceeding' (101NLRB 1181) in whichit foundthatRespondents had engaged incertain unfair labor practices proscribed by Section 8 (a) (1) and(3) of the NationalLabor Relations Act, as amended(61 Stat. 136), and in which it ordered Respondentsto cease and desist from said practices and to take certain affirmative action designedto effectuatethe policy of the Act.Thereafterin an opinion and decree entered onNovember 25, 1953, the United States Court of Appeals for the EighthCircuit deniedenforcement of the Board'sOrderbut granted the Boardauthorityto open the pro-ceedings for certain additional evidence proffered by Respondents,and thereafter toissue a new Order if so advised(207 F. 2d 434, 437). On March 30, 1954,the BoardissueditsOrderin accordance with the aforesaid Decision,reopening the record forthat evidence and remanding the case to the Regional Director for the purpose ofarranging such further hearing.Pursuant to due notice issuedby theRegional Director,a hearing was held inRogers,Arkansas,on January10, 1955, before the TrialExaminer duly designated bythe Chief Trial'Examiner.All parties were represented by counsel and were affordedfull opportunity to beheard,to examine and cross-examine`witnesses,to introducerelevant evidence,and to file briefs,proposed findings of fact, and conclusions of law.Oral argument was waived.Briefs have been filed by General Counsel and byRespondents.379288-56-vol. 113-29 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDBefore summarizing the new evidence, it will be helpful to review briefly the earlierproceedings to establish the present posture of the case and to state the issue whichis posed by the remand order.The Board found originally that Respondents had discriminatorily refused employ-ment to eight applicants because of their union membership and strike activities andhad independently violated Section 8 (a) (1) by certain statements made by Co-partner Burns.Respondents had defended in part on the ground that the Union hadinspired the applicants to apply for work for the sole purpose of making out a case ofviolation of the Act.Evidence was received on that issue except that testimony wasexcluded from Copartner Burns (of which an offer of proof was made) that UnionRepresentative Gilker had stated during a meeting with Respondents, their counsel,and a Board investigator that he had sent the applicants "down there to talk toMr. Burns in order to make out a National Labor Relations Board violation againstBurns and Gillespie"; 207 F. 2d 434, at p. 436 (C. A. 8); 101 NLRB 1181, at p. 1187,footnote 9.The applicants (except Dale Bader) had testified as to their need and desire forwork and as to their efforts to obtain employment with Respondents and elsewhere,and though strenuously cross-examined on the point, they had denied that the unionrepresentative had coached them on how to approach Respondents.The Boardfound (adopting the Trial Examiner's findings) that they were sincere in their desireto work for Respondents and that they had testified credibly that they had receivedno instructions concerning their manner of presenting themselves.The court, withoutpassing on the substantive issue involved, held that the evidence proffered by Respond-ents was erroneously excluded and that because of lack of due process, it would notconsider the sufficiency of the evidence to support the Board's determination andorder.The Board's Order reopened the proceedings for the limited purpose of receivingthe excluded evidence; and the hearing on January 10 was limited to receipt of thatevidence, plus other evidence offered either by way of corroboration or contradictionor to establish the background of the meeting and the setting in which Gilker's state-ments were allegedly made.Thus the issue under the remand order relates toRespondents' defense that the applicants had not made bona fide attempts to obtainemployment with Respondents; specifically, it is whether the new testimony, con-sidered in conjunction with relevant evidence in the previous record, establishes thatthe applicants did not genuinely desire work at Respondents' plant and would not haveaccepted jobs if offered them.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACTA. Summary of the evidenceRespondents offered the testimony of Burns and Gillespie and of Allan Andrews(the latter was counsel for Respondents at the previous hearing), and the GeneralCounsel offered in refutation the testimony of Gilker.The evidence establishes thatthe meeting was held and that Gilker's statements were made in the following setting:The Union had filed charges sometime during the fall of 1951 (the complaint wasnot issued until March 12, 1952).An earlier attempt to hold a meeting in January1952, had failed because Respondents wished to have their counsel present.Whenfinally held around January 18, the meeting was attended by Burns and Gillespie, byCrouch and Andrews, their attorneys, by Gilker and a Mr. Sell (now deceased) repre-senting the Union, and by Seymour Allsher, a field examiner of the Board.' Gilker'stestimony is credited that Allsher called the conference for the purpose of endeavoringto effect an informal settlement of the Union's charge.The summary of the new testimony may begin appropriately with Burns, since theoffer of proof had related specifically to his testimony.Burns testified that Gilkeroffered to drop the charge if he could get a union contract, that Gilker stated he hadsent the witnesses down to apply to Burns because Burns was not at the plant, andthat he had toldthe witnesseswhat to say and how to say it.Burns could recallnothing else specifically that was said by anyone at the meeting.He conceded, how-ever, that Gilker and the Board representative may have talked about the amount ofback pay due the applicants and that the Board representative may also have referred1There was also some indication that Mrs Gillespie came Into the meeting at one pointduring discussions of the amount of back pay. BURNS AND GILLESPIE441to, the fact thaf 'most' of the applicants would decline jobs on the Company's offer,Gillespie testified on directexaminationthatGilker stated thathe was not par-ticularly interested in the case, that what he wanted was a union contract, and thatifRespondents would give him a contract he would withdraw the case.Crouchreplied that he did not think Gilker had a case; and Gilker said he generally madehis cases strong enough to stick, that he had made up the case against Respondentsby sending the applicants to Burns (instead of to the plant) to ask for work, thoughthey really did not want work and were just trying to build up a case against the,Respondents.Cross-examination developed that Gillespie's recollection of Gilker's statements.was at best hazy.Thus he admitted he did not remember just what Gilker had_said about making out an unfair labor practice charge, but it was to the effect thatifRespondents wouldsigna union contract he would dismiss "this unfair laborpractice trial."As to sending the applicants to Respondents, Gillespie was ableonly to state that Gilker had said something like he had sent them down there justtomake a case against Respondents.And though denying at first that the purposeof the conference was to discuss a settlement or that settlement was in fact dis-cussed,Gillespie later admitted that there was some figuring done concerning anamount and that a proposal was made by Gilker that if Respondents would settlefor so much and grant a union contract, then the matter might be settled.Gillespie,could remember nothing which the Board representative had said.Andrews evidenced a clearer recollection than Burns and Gillespie on most mat-ters.His testimony accorded with Gillespie's that Gilker stated that he was notparticularly interested in the charge, that what he wanted was a union contract,and that Crouch refused on the ground the Union did not have a case againstthe Company.Andrews testified that Gilker continued, "Well, we have got a vio-lation against the Company.I sent the witnesses down there and I knowhow to get a violation"; that he referred to certain affidavits which he had in afolder and added, "I have got a violation from these witnesses that I sent downthere to get the violation on."Andrews also testified that Gilker said he hadsent the applicants to seeBurns,but did not recall that Gilker said why he haddone so.On cross-examination Andrews summarized Gilker's statements as follows that:he knew a good case when he saw one, or knew how to make out a Labor Re-lations Board violation, and he had sent the witnesses down there for that purpose.Andrews' recollection of the discussions insofar as they related to settlement wasmore hazy.He explained that he was. not interested in the discussions of "thingsin the nature of a compromise" because, "I didn't think they would be admissiblein testimony when you are trying to compromise a proposition."Andrews didrecall, however, that there was some reference to back pay if Respondents shouldlose the case and that something was also said about the posting of notices andabout general procedures if the case were settled.Gilker's recollection of the setting and details of the meeting proved superiorto that of Respondents' witnesses.He testified that Allsher had called the meet-ing and that Allsher opened it by stating he had interviewedthe witnesses onboth sides and felt that there was a possibility of settling the matter informallybecause of the small amount of money -involved and because Gilker had in-formed him that most of the applicants had obtained other jobs and were nolonger interested in working for Respondents.Allsher proposed a 50-percentback-pay settlement, plus an offer of employment, and the posting of a notice.Gilker suggested that Respondents might as well settle the whole matter sinceas soonas they posted the notice they would be negotiating with the Union for acontract anyway.Allsher stated that he would have to leave the room if a con-tractwas to be discussed, but Crouch and Burns replied that therewas no needof that because they were not interested in talking contract.The discussion turnedback to Allsher's proposal, and Gilker agreed to take up with the applicants thequestion whether they would accept the 50-percent settlement and the offer of em-ployment.The meeting concluded with the understanding that Gilker would re-port to Crouch, would ascertain from him whether the settlementwas also ac-ceptable to Respondents, and would notify Allsher whether agreement was reached.Gilker denied having stated that he was not interested in the case, but ad-mittedsaying that what he wanted was a contract, and that hecommented on thesmall amountof back pay and the fact that the chargewas therefore not im-portant.He denied havingsaid,however, that he would withdraw the charge aspart of thesettlementfor a contract.Gilker also denied havingstated that he sentthe applicants to see Burns personally,that hesent themto Respondents to make 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDout an unfair labor, practice charge, and that he told them howto present them-selves or what to say or how to say it.He admitted, however, having said thathe knew a good charge when he saw one and that he had taken affidavits fromthe,applicants (which he delivered to the Board) which established a good chargeand one which would "stick" against Respondents for violating the Act.Questioned as to what directions he had given the applicants themselves, Gilkertestified that probably around June 20 or 21 (during the course of the Pluss strikein which applicants were participants), he had begun urging the strikersin numerousmeetings to seek other jobs because the strike looked like,a long one, and that hesuggested they go to Burns and Gillespie and to a number of other employerswhom he named,, but he denied that he coached the strikers on how to ^ presentthemselves or what to say.He also denied that he had told them specifically who tocontact when applying to Burns and Gillespie, but testified that he might have speci-fiedBurns,as that was the first name in the firm name, saying, for example,, "Goto Burns, go to the canning factory, go to Swanson's, go to Keesin's."B.Concluding findingsThe record-containsno substantialrefutation of Gilker's testimony as to the back-ground and setting of the meeting, that it was called by Allsher for the purpose ofreaching a settlement of the Union's charge, and that it was devoted largely to dis-cussions of a settlement. Indeed, the testimony of Respondents' witnesses furnishedboth implicit and explicit corroboration that such was the case.When the crucialmatter of the previous offer of proof was reached, however, a sharp conflict developed.That conflict is to be resolved, as usual, by reconciling the conflicting versions wherepossible, by resolving credibility.where necessary, and by then determining on whichside lies the preponderant weight of the evidence?Of course, a resolution of credibility does not require either full acceptance or com-plete rejection of a witness' testimony since, "Itisnoreason for refusing to accepteverything that a witness says, because you do not believe all of it; nothing is morecommon in all kinds of judicial, decisions than to believe some and not -all."N. L. R. B. v. Universal Camera Corporation(L. Hand, C. J.), 179 F. 2d 749, 754(C. A. 2). In the present case, for example, though certain portions of the testimonyof Respondents' witnesses must be rejected,, their testimony on other points ismutually corroborative and outweighs the uncorroborated testimony of Gilker,tothe contrary.Thus Burns' testimony that Gilker stated he had told the witnesseswhat to say and how to say it cannot be credited in the face of Gilker's denials andthe failure of either Andrews or Gillespie to corroborate Burns.. In Gillespie's case;cross-examination developed a substantially weaker version of Gilker's statements.However, the latter version is in substantial accord with Andrews' testimony and isaccepted.1-.Indeed, the testimony of Respondents' witnesses is found to be in substantial accordon the following points that:Gilker stated that he was not particularly, interested inthe charge; he wanted a union contract and would drop or withdraw the chargeifdents to make out a case or a violation against them.On those matters Gilker'suncorroborated testimony is insufficient to overcome the cumulative weight of themutually corroborative testimony of Respondents' witnesses. In fact, Gilker admit-ted that he had minimized the importance of the charge and had emphasized'his de-sire for a contract.,'Some further discussion is necessary on the question whether Gilker stated he haddirected the applicants to go to see Burns because Burns was not at the plant wherethe hiring was done.Respondents' witnesses' were agreed that Gilker said he hadsent the applicants to Burns, but Andrews did not- recall , that Gilker said -why hehad--done so.Gilker finally admitted that he had-suggestedto the applicantsthatthey apply toBurns(in abbreviation of the full firm name),and it isentirely probablethat he used the same sort of verbal shorthand during the settlementconference:The testimony of Respondents' witnesses that he did so is credited.The further claimby Burns andGillespie isnot credited, however, that Gilker'spelled out hisreasons;since Andrews 'did not corroborate them and Gilker denied havingdone so:' It isconcluded that Burns' and Gillespie's testimony on that point included thegloss ofan inferencethey had, drawn from Gilker's statementthat he'had sent theapplicantsto- Burns.-m Since one. of the duties of a Trial Examiner is to determine, the credibility of wit-nesses"he cannot properly find lack of 'a preponderance of evidence without first ;havingresolved- conflicts in testimony which would tip, the scales-to one, sideor the' other.' ', : t 111 ' " , DOUGLASAIRCRAFT'COMPANY,-INC. - - - - "443There remains the matter of determining whether the new evidence,considered to-getherwith relevant evidence in the previous record,establishes Respondents' de-fense that the applicants made no bona fide attempts to obtain employment.Layingaside(as' the court did)the point that Gilker's statements were made during thecourse of settlement negotiations,the statements do, of course,constitute evidenceof relevance in support of that defense But the new evidence does notestablishthedefense;it does not refute the testimony of the applicants themselves(stillundenied)as to their need of work and their genuine desire for it,or their denials that they hadbeen coached by or had received instructions from the union representative as tohow to present themselves.Indeed,Gilker's testimony now corroborates them in thelatter respects.The new evidence thus leaves their testimony uncontradicted andunimpeached.What the new evidence shows is that during the course of the settlement con-ference Gilker made certain representations which reflected seriously on his goodfaith if they were true,and which,if false, reflected on his judgment and his tactics.What the entire evidence shows is that his representations were false.In sum,the entire evidence does not establish that the applicants were aware of orthat they.had knowingly participated in a scheme to entrap Respondents into a viola-'tion of theAct.Cf.Vaughn Bowen,93 NLRB 1147,1179-80.It shows to the`contrary that the applicants genuinely desired to work for Respondents and wouldhave accepted the jobs they sought if offered to them.The Babcock&Wilcox Com-pany,110 NLRB 2116,distinguishingVaughn Bowen, supra.It being concluded and found that the evidence fails to establish Respondents' de-fense that the applicants made nobona fideattempt to obtain employment,it is ac-cordingly recommended that the Board reaffirm its previous findings of unfair laborpractices against Respondents.Douglas Aircraft Company, Inc.andAircraft Technical WorkersUnion,Local No. 1, Petitioner.Case No. 16-RC-1562. July 29,1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William H. Renkel, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act for the following reasons :The Petitioner seeks to sever from a plantwide unit presently repre-sented by the Intervenor, employees in the tooling subdivision in thefollowing job classifications : master layout man, loftsmen, planners,tool designers, tool liaison men, tool project men, duplicating machineoperators, production control clerks, planning clerks, planning releaseI InternationalUnion,UnitedAutomobile,AircraftandAgriculturalImplementWorkers of America, CIO, and its Local No. 1093 were permitted to intervene at the hear-ing in this proceeding on the basis of their certification and contract with the Employerfor-the. production and maintenance employees at the Employer's Tulsa division.113 NLRB No. 47.